Citation Nr: 1811994	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to service-connected coronary artery disease, diabetes mellitus, hypertension, posttraumatic stress disorder with secondary depression and anxiety (PTSD), and peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He received the Combat Infantryman Badge and Air Medal, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The matter has since been transferred to the RO in Phoenix, Arizona. 

The Veteran requested a videoconference hearing before the Board, which was scheduled to take place in February 2014.  The Veteran withdrew his request in a February 2014 statement. Accordingly, the Board considers the Veteran's request for a Board hearing withdrawn pursuant to 38 C.F.R. § 20.702 (e). 

This matter was remanded by the Board in September 2016 to obtain an additional medical opinion.  As is discussed more fully below, unfortunately, this matter must be remanded again as the medical opinion did not substantially comply with the Board's September 2016 remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming service-connection for sleep apnea.  This Board issued a remand in September 2016 directing the RO to obtain an addendum opinion to a May 2012 VA examination from a VA examiner regarding whether it is at least as likely as not that the Veteran's sleep apnea was caused by or aggravated beyond its natural progression by any of the Veteran's service-connected disabilities.  

A November 2016 VA examination noted at the end that there was no evidence the sleep apnea was aggravated beyond its natural progression by any of the Veteran's service-connected disabilities; however, no rationale for this opinion was provided.  Furthermore, despite the Board specifically citing to private medical records documenting weight gain directly after the coronary artery bypass surgery, the November 2016 VA examiner opined that "review of the medical record shows the Veteran has not had a significant weight gain since cardiac surgery, he actually weighs less now than at the time of surgery." 

An addendum opinion was obtained in March 2017.  Unfortunately, the addendum only addressed the statement of Dr. T.K. and did not discuss the cited evidence of weight gain or provide a full rationale for the opinion that the service-connected conditions did not aggravate the sleep apnea. As the November 2016 VA examination and March 2017 addendum opinion did not substantially comply with the Board's September 2016 remand directive, this matter must be remanded again to obtain an addendum opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Veteran's wife submitted a statement in June 2017 stating that she noticed a marked change in his sleeping habits within a few months of his discharge from active duty service.  She described symptoms he was experiencing that could have been symptoms of sleep apnea.  As the letter from the Veteran's wife raises the possibility that the Veteran's sleep apnea might have begun during service, an additional medical opinion is necessary before the case can be adjudicated.  

Accordingly, the case is REMANDED for the following actions:

1. Contact an appropriate examiner to review all the available records using the Acceptable Clinical Evidence (ACE) process and provide an opinion regarding the following inquiries:

a) Whether it is at least as likely as not (50% probability or greater) that the Veteran's sleep apnea began during, or was otherwise related, to his active duty service.

The examiner must specifically comment on the June 2017 statement from the Veteran's wife indicating that she noticed a marked change in his sleep behavior within months of the Veteran's discharge from service.

b) Whether it is at least as likely as not (50% probability or greater) that the Veteran's sleep apnea is caused by any of the Veteran's service-connected disabilities.

c) Whether it is at least as likely as not (50% probability or more) that the Veteran's sleep apnea has been aggravated beyond its natural progression by any of the Veteran's service-connected disabilities.

The examiner must specifically comment on the 
   i) February 2011 letter from T.K., 
   
ii) the representative's contentions regarding weight gain from medications for, and/or physical limitations imposed by service-connected disabilities 

iii) the private treatment records documenting weight gain following the coronary artery bypass surgery (including the 12/01 sleep study noting the Veteran gained a lot of weight following coronary artery bypass surgery; 8/07 St. Luke's record noting Metformin resulted in gastrointestinal side effects and the Veteran gained weight in the interim; and 9/08 St. Luke's record noting change in hypertension medication and an 8 pound weight gain).

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits. The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



